Title: To John Adams from Edmund Jenings, 2 May 1780
From: Jenings, Edmund
To: Adams, John


     
      Sir
      Brussels May 2d. 1780
     
     I have receivd your Excellencys Letters of the 22d and 26th of last Month, I find myself much honord by both. I took the Liberty of writing to you on the 24th inclosing therein News Paper from England. The Paper receivd was sent immediately to be made as public as possible. The Benevolence of Spain and the Gratitude of America cannot be made too public; they will shew the ground of Union is Solid, for they will shew an Excellent Disposition in both Parties to maintain it.
     
     I have sent for the Treatise on the Admiralty Laws, I well remember the Agitation of the Question of free Bottoms making free Goods, during the last War. The writings on the Subject were Voluminous, I read many of the best, and One of the worst, written and given me by Sir James Marriot, the present Judge of the Admiralty. Upon the whole I was of Opinion, (altho with all my English prejudices About me, for I had them then) that the contrary doctrine was false, and that the ground of the English System was that of convenience and force. Natural Law and the combined force of Europe will I trust now totally defeat this insulting and dangerous procedure of the Common Ennemy.
     The last resolutions of the States General are clear and Manly. They give us room to expect much if England persists in her Plan. Has your Excellency seen Linguets last Number of his Annales politiques &c. it treats of the present State of Affairs, it may had at Paris.
     I congratulate your Excellency on the total defeat of the Opposition, their Mad Virtue is checked in Parliament, and other proceedings must now be taken, if England would Escape that Pit, which She had diggd for others. I agree with your Excellency, that Slight Matter will give Occasion to the burst of Civil War—the whole is inflameable and there are many more appearances of internal Tumult, than those remarkd by Lord Clarendon in his Unhappy Time, but then there are also more Probability of Success on the part of the Crown then in his days, for the King has much more Influence and force.
     I most sincerely concur with your Excellency in Opinion with respect to England. Her Conduct will be during this Mans Life Malicious to Us, and she will ever after be our rival in Trade, and our natural and enragd Ennemy. We must therefore be ever distrustful of Her, the American Alliance with France is for the Interest and Honor of Both. I trust it will ever be Kept up with the Utmost Liberallity; I assure your Excellency it has ever been my opinion, that every suspicion and doubt of it ought to be discountenancd, and I have done it on more Occasions than One, and that too with some Warmth, for I know nothing more dangerous to Friendship of every Sort, than harbouring Jealousies, and even hearing Insinuations against those, we have a natural Affection to or with whom we have an Interest and Duty to be well with. You know Too that it has always been my opinion, that there cannot be too great a Shew, or indeed I ought rather to say too much real Candour and Openess towards our great and good Ally. On the Contrary it is the Sistem of England to bring on a distrust of One that she may ruin both. I Hope both will be wisher than to give into her Snares!
     It is said, that Parliament will be soon prorogued and dissolved in October and another Chosen in a Hurry. Hartly seems fearful that he shall not be supportd in his Motions, this may bring Conway and Pownal to make theirs. I wish some one woud do it, that we might get at the present sense of the Minister.
     I am Anxious to hear what has been done and is now doing at Charles Town and N York. There will be much Blood Spilt in both Places.
     I sent the Dialogue to a Friend in England. He has thought proper to publish it. I take the Liberty of sending the first part to your Excellency.
     
      I am Sir with the greatest Respect Your Excellencys Most Faithful & Obd Hble Servt
      Edm: Jenings
     
    